

	

		III

		109th CONGRESS

		1st Session

		S. RES. 249

		IN THE SENATE OF THE UNITED STATES

		

			September 22, 2005

			Mr. Akaka (for himself

			 and Mr. Inouye) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Commemorating the Oahu All-Stars for

		  winning the 2005 Cal Ripken World Series and the Hawaii Warriors for winning

		  the 2005 Continental Amateur Baseball Association World Series (ages

		  9-under).

	

	

		Whereas on August 21, 2005, the Oahu All-Stars won the

			 2005 Cal Ripken World Series;

		Whereas the team from Oahu worked together in the 1 hit

			 shutout title game to beat the series reigning champs, Team Mexico;

		Whereas the manager and coaching staff, Gerald Oda, Keith

			 Oda, and Staphe Fujimoto, respectively, had the ability to instill 14 boys from

			 Oahu with the confidence and skills needed to succeed in a world

			 competition;

		Whereas Kewby Meyer was named the Most Outstanding Player

			 in the series;

		Whereas Kewby Meyer, Timmy Arakawa, Gavin Okada, and

			 Kalani Lagoc-Crawford were named to the 2005 United States All World Series

			 Team and Kash Kalohelani, Ryan Cortez, and Ryan Yamane were named to the 2005

			 All Defensive Team;

		Whereas on August 5, 2005, the Hawaii Warriors won the

			 2005 Continental Amateur Baseball Association World Series (ages 9-under)

			 championship game;

		Whereas the team battled from behind in the final innings

			 of the championship game to beat the Cincinnati Flames and complete the series

			 with a perfect 9-0 record; and

		Whereas all of the teams' players showed tremendous

			 dedication throughout their tournaments toward the goal of winning World Series

			 Championships and displayed great class and sportsmanship in victory: Now,

			 therefore, be it

		

	

		That the Senate—

			(1)commends the Oahu

			 All-Stars for winning the 2005 Cal Ripken World Series title game and the

			 Hawaii Warriors for winning the 2005 Continental Amateur Baseball Association

			 World Series (ages 9-under);

			(2)recognizes the

			 achievements of all the teams' players, coaches, and support staff, and invites

			 them to the United States Capitol to be honored;

			(3)urges the

			 President to—

				(A)recognize the

			 achievements of the Oahu All-Star team and the Hawaii Warriors team; and

				(B)invite the teams

			 to the White House for an appropriate ceremony honoring these world

			 championship teams; and

				(4)directs the

			 Secretary of the Senate to make available enrolled copies of this resolution to

			 the Oahu All-Star team and the Hawaii Warriors team for appropriate

			 display.

				

					

